Ostrander, J.
(concurring). Plaintiff has declared *628specially upon the written contracts which are set out in the opinion of Mr. Justice Hooker. He avers his purchase of shares of the capital stock of defendant and payment for the same, and his execution of the said contracts to have been induced by false and fraudulent representations “both as to said stock and as to said contract of hiring, all of which he relied upon,” and that the contract for employment was the real consideration for his purchase of the stock. For breaches of contract he avers that, although plaintiff was always ready and willing to enter into and continue in defendant’s employ, “on the terms aforesaid,” and has performed the contract on his part and waited a reasonable time for defendant to perform, yet defendant has refused and failed to employ the plaintiff in the capacity and on the terms aforesaid, and has refused to pay him a salary of $125 a month and commissions, and has refused to appoint a successor to take over the said capital stock, and has refused to take said stock itself. The common counts in assumpsit are joined with the special count. There is nothing in the declaration to indicate or suggest rescission or disaffirmance of the contract of hiring. The special count proceeds entirely upon the theory of affirmance of the contract and the enforceability of the contract obligations. There is no testimony tending to prove any false or fraudulent representation of defendant. If any was introduced, it was stricken from the record on motion of counsel for plaintiff.
Defendant did not refuse or fail to perform the contract obligations. What it did do was to refuse to perform the contract of hiring in accordance with plaintiff’s interpretation of said contract. Plaintiff’s reading of the contract was not the correct reading. The contract before us and the one considered in Haas v. Malto-Grapo Co., 148 Mich. 358 (111 N.W. 1059), cannot be distinguished. Plaintiff left the defendant’s service and is the one chargeable with breach of the contract of hiring. It is clear therefore that plaintiff cannot recover under the special count.
I find in the record nothing tending to prove that when *629plaintiff, in his letter to defendant of March 4, 1907, announced a rescission, and when later he began this suit, he had been advised or understood that the contracts set out in the declaration did not bind the defendant. On the contrary, he relied, as the letter clearly shows, upon alleged false representations and upon the nonperformance of the contract of hiring according to its terms as he interpreted and construed those terms. He demanded his unpaid salary and the money he had paid for his stock.
Both parties requested that a verdict be directed, and the court directed a verdict for defendant. Plaintiff requested the court to direct a verdict in his favor, because the contract of hiring was never binding on defendant, for which reason the consideration for the purchase of the stock of defendant failed. This request and the ruling thereon raises the sole point for our consideration. Clearly, this request was preferred upon the theory of a disaffirmance of the contract of hiring — upon the theory that the consideration for the money paid for the stock had failed. The testimony for plaintiff tends to prove that for the money which he paid for the stock, and which defendant received and appropriated, he was to receive not only certificates of shares in defendant association, but, in addition thereto, he was to be hired by the defendant, which, in that behalf, was to execute with him a written, valid contract of hiring. In other words, the understanding was that he was to receive shares of stock and a promise of defendant which should bind defendant; the stock being purchased because the defendant made such purchase a condition to employment. The under- > taking, so far as hiring plaintiff is concerned, was then wholly, and is now, by its terms, in part, executory. It did not, and does not, bind the defendant. Rhoades v. Pure Food Co., 149 Mich. 235 (112 N. W. 940). The defendant exists by virtue of the statute. No method, other than the statute method of contracting is authorized. The statute method was,not followed, with the consequence that the association is not bound by the con*630tract of hiring or by the agreement to repurchase the stock, although the officer who executed them is bound. Both contracts were, however, such as it was within the power of the association to make, a consideration which distinguishes this case and McCurdy v. County of Shiawassee, 154 Mich. 550 (118 N. W. 625); and, as no rule of public policy is violated in refusing to permit defendant to retain money where the principal consideration it has given for it has wholly failed, none is violated in permitting a rescission and recovery as for money had and received.